          Case 2:19-cv-02531-JLS Document 22 Filed 07/01/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK ANTHONY CLARK,                      :
    Plaintiff,                           :
                                         :
     v.                                  :      CIVIL ACTION NO. 19-CV-2531
                                         :
JOHN DOE-HERNANDEZ, et al.,              :
     Defendants.                         :

                                        ORDER

     AND NOW, this 1st day of July, 2020, it is ORDERED that:

  1. The Motion to Dismiss for Failure to State a Claim filed by Martha Champlin and Ashley

     Harrington [Doc. 17] is GRANTED.

  2. The Amended Complaint is DISMISSED with prejudice as to Defendants Martha

     Champlin and Ashley Harrington.

  3. The Motion to Dismiss for Failure to State a Claim by Defendants John-Doe Hernandez,

     John Doe-Mastnyak, John Doe-Taylor, John Doe-White and John Doe-Lanes [Doc. 18] is

     DENIED.

  4. The Motion in Opposition by Plaintiff Mark Clark [Doc. 19] is DENIED as moot.

                                         BY THE COURT:


                                         /s/ Jeffrey L. Schmehl
                                         JEFFREY L. SCHMEHL, J.
